Bean, J.
This is a proceeding on the petition of the plaintiff, as sheriff of Marion County, addressed to the circuit court of Benton County, for an order of that court requiring the defendant, as receiver of the Willamette Valley & Coast Railroad Company, to pay the taxes assessed and levied on the property of the company for the year 1890 in Marion County, and which was denied on the ground that by an act of the legislature approved October 24, 1874 (Laws 1874, 51), the company’s taxes had been commuted and its property was not subjected to assessment and taxation.
In the case of Hogg, Receiver, v. Mackay, 23 Or. 339 (31 *347Pac. Rep. 779), just decided, we having held the provisions of the act of the legislature above mentioned unconstitutional and void, it follows that the order of the court below must be reversed, and the cause remanded for such further proceedings as may be just and proper not inconsistent with the opinion in that case.